IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1215
                             Filed October 14, 2015


IN THE INTEREST OF C.E.,
Minor Child,

D.F., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



       A mother appeals the juvenile court’s orders adjudicating her daughter

C.E. a child in need of assistance and removing the child from her custody and

care. AFFIRMED.



       Judy Johnson of Borseth Law Office, Altoona, for appellant mother.

       Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, John P. Sarcone, County Attorney, and Amanda Johnson, Assistant

County Attorney, for appellee State.

       Jacob Mason of J.L. Mason Law, P.L.L.C., Ankeny, for appellee father.

       Nicole Nolan of the Youth Law Center, Des Moines, attorney and guardian

ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                          2


POTTERFIELD, Judge.

         A mother appeals the juvenile court’s orders adjudicating her daughter

C.E. a child in need of assistance (CINA) and removing the child from her

custody and care.

         I. Factual and Procedural Background

         The child was born on October 9, 2013. Both parents had histories of

drug use, including methamphetamine and marijuana.1 The mother and father

had an intermittent relationship spanning nearly a decade. The father also had a

criminal history and had recently been released from incarceration when the

mother became pregnant with C.E.

         The mother had an older child, K.L., with a different father.       Due to

ongoing CINA proceedings relating to K.L., C.E.’s parents were both participating

in services to maintain their sobriety.         Eventually, C.E.’s father stopped

participating in services. The mother reported her belief he had relapsed into

methamphetamine use. Both children were allowed to remain in the mother’s

custody at that time. She was instructed not to permit contact between C.E.’s

father and K.L.

         It later came to light the mother had continued to have contact with the

father and had permitted both K.L. and C.E. to have contact with him as well.

The mother admitted to an ongoing relationship with the father. The court issued

a temporary removal order placing C.E. with the Iowa Department of Human




1
    The mother claims—and the State does not dispute—she has been sober since 2012.
                                          3


Services (DHS) on December 17, 2014.2 The State filed a CINA petition as to

C.E. on December 18.

        A two-day removal hearing took place on December 19, 2014, and

January 16, 2015. At the hearing, evidence was presented that the mother had

left C.E. in the care of the paternal grandmother and allowed the grandmother to

supervise visits between the father and the child. The grandmother admitted to

regular use of marijuana in her testimony at the removal hearing. On January

28, 2015, the juvenile court issued its removal order, confirming the terms of its

temporary removal order.3

        On February 19, 2015, the juvenile court held an adjudication hearing. In

its adjudication order dated April 6, 2015, it incorporated the findings of fact made

in its removal order and found the State had made reasonable efforts to eliminate

or prevent the need for adjudication and removal from the mother’s home. It

concluded clear and convincing evidence supported adjudication under Iowa

Code sections 232.2(6)(c)(2) and .2(6)(n) (2015).

        The dispositional hearing took place on April 8, May 27, and June 11,

2015.     The father refused to participate in services throughout these

proceedings, including drug screenings. In its July 9, 2015 disposition order, the

juvenile court found the mother continued her relationship with the father in




2
 K.L. was also removed from his mother’s care.
3
  The court rejected the mother’s assertions that she knew the father could not have
contact with K.L. but that she did not know the father could not have contact with C.E.
The mother testified she knew exposure to the father was the reason for K.L.’s removal.
She further testified she understood the determining factor in K.L.’s continued removal
was her ongoing relationship with C.E.’s father.
                                          4


contravention of the court’s admonishments.4 The mother argued she had made

no in-person contact with the father. However, the court noted even while the

father had been incarcerated, the mother continued to have regular contact with

him by mail and telephone. She had recently purchased a zoo pass for C.E. and

included the father’s name on the pass so the father could take C.E. to the zoo in

the future. The court expressly found the mother lacked credibility regarding her

relationship with the father, noting five specific occasions on which the mother

lied to the court.   The court confirmed its adjudication and removal orders,

finding:

       [The father] has not maintained a working phone number, has not
       established a consistent place of residence, and admitted he is not
       in compliance with probation expectations, has not maintained any
       substantial length of sobriety outside of a court ordered placement.
       Mother continues to put her own sobriety at risk through her
       continued relationship with Father.         She has been provided
       services for years to help her understand the ongoing safety
       concerns of maintaining close relationships with unsafe or
       inappropriate persons. Although Mother has long claimed she will
       set appropriate and safe boundaries between the child and Father
       and others, she has historically failed to do so.

       The mother appeals from the juvenile court’s dispositional order.

       II. Standard of Review

       We review de novo. In re J.S., 846 N.W.2d 36, 40 (Iowa 2014). “We

review both the facts and the law, and we adjudicate rights anew.” In re A.M.H.,

516 N.W.2d 867, 870 (Iowa 1994). We give weight to the factual determinations

of the juvenile court—particularly its credibility determinations—but we are not
4
  Throughout the CINA proceedings, the juvenile court repeatedly noted the mother’s
ongoing “relationships with inappropriate persons”—i.e. C.E.’s father and paternal
grandmother. The mother on multiple occasions professed an understanding that she
was not to be in contact with the father. She would nevertheless make contact with him.
Each time she did so, she would explain to the DHS or the court why that contact was
inconsequential.
                                           5

bound by them. See id. Our primary consideration is the best interests of the

child. See J.S., 846 N.W.2d at 40; In re K.N., 625 N.W.2d 731, 733 (Iowa 2001).

       III. Discussion

       The mother raises three issues for our consideration.5

              A. Statutory Grounds for Adjudication First, she claims C.E. does

not meet the definitional requirements of Iowa Code sections 232.2(6)(c)(2) and

.2(6)(n), contrary to the juvenile court’s confirmation of adjudication in its

dispositional order. Section 232.2(6)(c)(2) defines a child in need of assistance

as one “[w]ho has suffered or is imminently likely to suffer harmful effects as a

result of . . . [t]he failure of the child’s parent . . . to exercise a reasonable degree

of care in supervising the child.” Section 232.2(6)(n) defines a child in need of

assistance    as   one    “[w]hose    parent’s . . . mental   capacity   or   condition,

imprisonment, or drug or alcohol abuse results in the child not receiving

adequate care.” The State bears the burden to prove by clear and convincing

evidence that these definitions are applicable to C.E.               See Iowa Code

§ 232.96(2); J.S., 846 N.W.2d at 41. Clear and convincing evidence is evidence

that “leaves no serious or substantial doubt about the correctness of the

conclusions drawn from it.” See In re D.D., 653 N.W.2d 359, 361 (Iowa 2002)

(citation and internal quotation marks omitted).

       We agree with the juvenile court that the State has satisfied its burden. As

the juvenile court noted, the mother “continues to lack insight into how

5
 The mother has made two additional claims challenging aspects of the juvenile court’s
December 17, 2014 temporary removal order and its January 28, 2015 removal order.
However, the mother failed to appeal from these orders directly, and her claims are now
moot in light of the custodial provisions of the juvenile court’s CINA and dispositional
order. See A.M.H., 516 N.W.2d at 871.
                                           6


associating with addicts who are actively using illegal substances places her at

risk to relapse.” Her clearly manifested intention to continue her relationship with

the father also puts the child imminently likely to suffer direct harm or negligent

care from the father or the paternal grandmother.

         The mother argues there is no evidence the father or paternal

grandmother were under the influence of substances when in contact with C.E.

She also argues there is no evidence C.E. has been harmed as a result of her

contact with the father and grandmother. Neither of these assertions undermines

the fact that the child continues to be at risk due to the mother’s pattern of

delegating the child’s care to the father and grandmother.

         We find the mother’s inability to separate her children from C.E.’s father

constitutes a failure to exercise a reasonable degree of care in supervising C.E.

C.E. is imminently likely to suffer the harmful effects of that failure—i.e. negative

effects upon her “physical, mental, or social well-being.” See J.S., 846 N.W.2d at

42.   Iowa Code section 232.2(6)(c)(2) is satisfied.         We therefore affirm the

juvenile court’s confirmation of C.E.’s CINA adjudication in the dispositional

order.    See In re L.G., 532 N.W.2d 478, 480 (Iowa Ct. App. 1995) (“We

affirm . . . if one ground, properly urged, exists to support the decision.”).6

               B. Reasonable Efforts The mother contests the juvenile court’s

finding that “[r]easonable efforts have been made to eliminate the need for the
6
  It may be necessary to consider the multiple grounds for a juvenile court’s CINA
adjudication if the different grounds have collateral consequences—e.g., if the different
grounds for adjudication relied upon could serve as bases for future termination-of-
parental-rights proceedings on distinct statutory grounds. See J.S., 846 N.W.2d at 41.
In this case, however, the mother has not argued any such consequences would result
from a reliance on Iowa Code section 232.2(6)(n) as opposed to section 232.2(6)(c)(2).
We do not find any such consequence arising from our case law or termination
provisions. See Iowa Code § 232.116(1).
                                           7

child’s removal from the home.”7 See Iowa Code § 232.102(7) (“[DHS] shall

make every reasonable effort to return the child to the child’s home as quickly as

possible . . . .”); see also In re C.B., 611 N.W.2d 489, 493 (Iowa 2000). She

contends her allocation of three weekly visitations was not enough to facilitate

reunification. We disagree.

       The mother has been offered visitation, substance abuse evaluation and

treatment, FSRP (family safety, risk, and permanency) services, therapy, BHIS

(behavioral health intervention services), transportation assistance, and family

team meetings.      She has participated in all recommended services and has

remained sober during the pendency of this case. However, the determining

factor on the matter of custody was and remains the mother’s ongoing

relationships with drug abusers. We find the State’s efforts to reunify the mother

and child are reasonable. We also find the mother’s participation in services

offered would be sufficient to support reunification. Unfortunately, she remains

unwilling to shield the child from the father, making reunification impossible at

this time. The services offered to the mother nevertheless constitute reasonable

efforts by the State to support reunification. We affirm the finding of reasonable

efforts in the juvenile court’s dispositional order.




7
  The State argues the mother has not preserved error on this issue. The mother filed a
motion for reasonable efforts before the adjudication hearing requesting additional
services. The juvenile court did not rule on the requests made by the mother in its
adjudication order, but it found that reasonable services had been offered to her. The
mother did not file a rule 1.904(2) motion to enlarge or amend. We nevertheless reach
the merits of the mother’s claim based on her request for additional services. See In re
S.J., 620 N.W.2d 522, 524 (Iowa Ct. App. 2000); see also In re S.P., No. 15-0406, 2015
WL 3626418, at *2 (Iowa Ct. App. June 10, 2015); In re D.N., No. 99-1248, 2000 WL
72095, at *2 (Iowa Ct. App. Jan. 26, 2000).
                                        8

             C. Least Restrictive Disposition     The mother lastly argues the

juvenile court’s dispositional order is contrary to Iowa Code section 232.99(4),

which requires the court to “make the least restrictive disposition appropriate

considering all the circumstances of the case.” The mother argues, “Continued

placement of C.E. outside of [the mother’s] home was not necessary. The Court

could have returned C.E. to [the mother] without further risk of adjudicatory

harm.” The mother’s conclusory statement does not persuade us that continued

removal of the child was not necessary. The mother has consistently argued

throughout the proceedings that leaving the child in the care of the father and the

paternal grandmother was not problematic, which reflects the mother’s lack of

awareness of the effect her relationship with these individuals has on her child’s

case. We find the juvenile court’s continued placement of the child with DHS

was proper. See Iowa Code §§ 232.99, .102. On our de novo review and in

consideration of all the circumstances of this case, we affirm the dispositional

order regarding custody of the child.

      IV. Conclusion

      We affirm the juvenile court’s findings that C.E. meets the definition of a

child in need of assistance pursuant to Iowa Code sections 232.2(6)(c)(2). We

affirm its findings that the State made reasonable efforts to reunify the family.

We affirm its custody order for family foster care through DHS.

      AFFIRMED.